Exhibit 10.2

NATIONAL COMMERCE CORPORATION

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made effective as of the
     day of         , 2015, by and between National Commerce Corporation, a
Delaware corporation (the “Company”), and                             
(“Indemnitee”).

Recitals

WHEREAS, the Company has adopted Bylaws (the “Bylaws”) which provide for the
indemnification of the directors, officers, agents, and employees of the Company
in accordance with Section 145 of the General Corporation Law of Delaware (the
“Indemnification Statute”);

WHEREAS, the Indemnification Statute provides that it is not exclusive, and thus
contemplates that contracts may be entered into between the Company and its
directors, officers, employees and agents with respect to the indemnification of
such individuals;

WHEREAS, the terms, cost and availability of directors’ and officers’ liability
insurance (“Liability Insurance”) have raised questions regarding the adequacy
and reliability of the protection afforded to directors and officers thereby;
and

WHEREAS, in order to induce Indemnitee to perform or continue to perform
services on behalf of the Company, the Company has determined and agreed to
enter into this Agreement with Indemnitee.

Agreement

NOW, THEREFORE, in consideration of and for Indemnitee’s agreement to serve as a
director, officer, employee or agent of the Company and to render service on
behalf of the Company, the parties agree as follows:

1. Liability Insurance. The Company shall use reasonable efforts to maintain
Liability Insurance at its own expense for the benefit of Indemnitee during the
term of this Agreement; provided, however, that the Company shall not be
required to maintain any policy of Liability Insurance if, in the sole business
judgment of a majority of the directors then in office, (i) the premium cost for
such Liability Insurance is excessive; (ii) the premium cost for such Liability
Insurance is not reasonably related to the amount of coverage provided; or
(iii) the coverage provided by such Liability Insurance is so limited by its
terms and exclusions or otherwise that sufficient benefit is not derived
therefrom. Any policy of Liability Insurance provided hereunder shall be of a
type and coverage amount selected by the Company in its sole discretion and may
provide for compensation or reimbursement to Indemnitee for liabilities asserted
against, or expenses incurred by, Indemnitee in his or her capacity as an
officer, director, employee or agent of the Company, whether or not the Company
would have the power to indemnify Indemnitee against such liabilities or
expenses under this Agreement or the Indemnification Statute.



--------------------------------------------------------------------------------

2. Indemnity. The Company agrees to indemnify and reimburse Indemnitee to the
full extent authorized and permitted by the provisions of the Bylaws of the
Company and the laws of the State of Delaware, and by any amendment thereof,
authorizing or permitting such indemnification which is adopted after the date
hereof.

3. Additional Indemnity.

(a) Subject only to the exclusions set forth in Section 4 hereof, the Company
shall indemnify and reimburse Indemnitee under any circumstances where
Indemnitee was or is a party or is threatened to be made a party to or is
otherwise involved in a threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, or investigative and
whether formal or informal, including an action by or in the right of the
Company (a “Proceeding”), by reason of the fact that he or she is or was a
director, officer, employee or agent of the Company, or, while a director,
officer, employee or agent of the Company, is or was serving at the request of
the Company as a director, officer, partner, trustee, employee or agent of, or
in any other position or capacity for, another foreign or domestic corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise, whether for profit or not, against expenses (including
without limitation attorneys’ fees, judgments, penalties, fines and amounts paid
in settlement) actually and reasonably incurred by Indemnitee in connection with
the Proceeding, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to a criminal Proceeding, if Indemnitee had no
reasonable cause to believe his or her conduct was unlawful. The termination of
a Proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, does not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to a criminal Proceeding, had reasonable cause to believe that his or
her conduct was unlawful.

(b) The term “Company” shall for purposes of this Agreement include National
Commerce Corporation and its direct and indirect majority-owned subsidiaries, as
well as any resulting or surviving corporation from a merger or consolidation to
which the Company is a constituent corporation.

4. Limitations on Indemnity. No indemnity pursuant to Section 3 hereof shall be
paid by the Company:

(a) except to the extent that the aggregate amount to be indemnified hereunder
exceeds the amount for which Indemnitee is indemnified (i) pursuant to Section 2
hereof; (ii) pursuant to an indemnification agreement with any parent,
subsidiary or affiliate of the Company; or (iii) under any policy of Liability
Insurance purchased and maintained by the Company pursuant to Section 1 hereof;

(b) with respect to remuneration paid to Indemnitee if it shall be determined by
a final judgment or other final adjudication that such remuneration was in
violation of law;

 

2



--------------------------------------------------------------------------------

(c) on account of any suit in which judgment is rendered against Indemnitee for
an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any federal, state, or local statutory law;

(d) on account of Indemnitee conduct which is finally adjudged to have been
knowingly fraudulent, deliberately dishonest or willful misconduct;

(e) if, in the opinion of the Company’s counsel, indemnification is prohibited
by applicable law of the State of Delaware;

(f) for a claim, issue, or matter in which Indemnitee has been found liable to
the Company unless and only to the extent that the Court of Chancery in Delaware
or the court in which the action or suit was brought has determined upon
application that, despite the adjudication of liability but in view of all
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for the expenses which the court considers proper;

(g) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful; or

(h) in connection with a Proceeding (or part thereof) commenced by Indemnitee,
unless and to the extent that (i) the commencement of such Proceeding (or part
thereof) by Indemnitee was specifically authorized by the board of directors of
the Company, or (ii) Indemnitee is successful in whole or in part in any suit
filed against the Company to recover the unpaid amount of any expenses for which
a written claim for indemnification has been submitted to the Company by
Indemnitee.

5. Term of Agreement. The original term of this Agreement shall be the twelve
month period commencing on the date of this Agreement. This Agreement shall
automatically renew for successive one-year terms, unless sooner terminated upon
the termination of Indemnitee’s position as an officer, director, employee or
agent of the Company or upon delivery of written notice of termination by the
Company to Indemnitee not less than 60 days prior to the date of termination
stated in the notice. Notwithstanding anything in this Agreement to the
contrary, the indemnification and advancement of expenses provided pursuant to
this Agreement shall survive the termination of this Agreement with respect to
all activities, actions or inactions occurring or alleged to have occurred prior
to or during the term of this Agreement, and this Agreement shall remain binding
upon the Company following the termination hereof with respect to the covered
activities, actions or inactions of Indemnitee occurring or alleged to have
occurred prior to or during the term of this Agreement.

6. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of the commencement or threatened commencement of any Proceeding,
Indemnitee will, if a claim for indemnification in respect thereof is to be made
by Indemnitee against the Company under this Agreement, notify the Company in
writing of the commencement and nature thereof; provided, however, that a
failure by Indemnitee to so notify the Company will not relieve the Company from
any obligation that it may have to Indemnitee otherwise than under this
Agreement. With respect to any such Proceeding as to which Indemnitee notifies
the Company of the commencement thereof:

(a) The Company will be entitled to participate therein at its own expense; and

 

3



--------------------------------------------------------------------------------

(b) Except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel selected by the Company and
consented to by Indemnitee, which consent shall not be unreasonably withheld.
After written notice from the Company to Indemnitee of its election so to assume
the defense thereof, the Company will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ his or her own counsel in such Proceeding, but the fees and expenses of
such counsel incurred by Indemnitee after the notice from the Company of its
assumption of the defense of such Proceeding shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized in writing by the Company; (ii) in the opinion of counsel for the
Company, a conflict of interest between the Company and Indemnitee exists in the
conduct of the defense of such Proceeding; or (iii) the Company shall not in
fact have employed counsel to assume the defense of such Proceeding, in each of
which cases the reasonable fees and expenses of Indemnitee’s counsel shall be at
the expense of the Company. The Company shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Company or as to which
a conflict of interest exists between the Company and Indemnitee.

(c) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid or agreed upon by Indemnitee in settlement of any
Proceeding without the written consent of the Company. The Company shall not
settle any Proceeding in any manner that would impose any penalty or limitation
on Indemnitee without Indemnitee’s written consent. Neither the Company nor
Indemnitee will unreasonably withhold its consent to any proposed settlement.

7. Payment of Indemnity. Any indemnification under this Agreement shall be made
promptly, and in any event within sixty (60) days, upon the written request of
Indemnitee to the Company, unless a determination is reasonably and promptly
made that Indemnitee failed to meet the applicable standard of conduct set forth
in Section 3 hereof or is otherwise not entitled to indemnification hereunder.
Such determination shall be made (i) by the board of directors of the Company by
a majority vote of a quorum consisting of disinterested directors; (ii) by a
committee of disinterested directors designated by majority vote of such
directors, even though less than a quorum; (iii) if such a quorum is not
obtainable, or, even if obtainable a quorum of disinterested directors so
directs, by independent legal counsel (selected by a majority of such directors)
in a written opinion; or (iv) by the stockholders of the Company. If the request
for indemnification involves a Proceeding that arises from the merger,
consolidation, reorganization, liquidation, sale of all or substantially all of
the assets, or other extraordinary transaction of the Company, the inquiry and
resolution thereof required by this Section 7, at the option of Indemnitee,
shall be made by a neutral person mutually acceptable to the Company and
Indemnitee. If no disposition of such claim for indemnification is made within
sixty (60) days, a favorable determination of entitlement to indemnification
shall be deemed to have been made.

 

4



--------------------------------------------------------------------------------

The expenses (including attorneys’ fees) incurred by Indemnitee in connection
with successfully establishing his or her right to indemnification, in whole or
in part, or to collect monies due hereunder, shall also be indemnified by the
Company.

8. Expense Advances.

(a) To the fullest extent permitted by applicable law and except as set forth in
Section 8(b), the Company will, if requested by Indemnitee, advance to
Indemnitee (hereinafter an “Expense Advance”) any and all Expenses (as defined
in Section 8(d)) actually and reasonably paid or incurred by Indemnitee in
connection with any Proceeding (whether prior to or after its final
disposition). Indemnitee’s right to each Expense Advance will be made without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement, or under provisions of the Certificate of
Incorporation or Bylaws or otherwise. Each Expense Advance will be unsecured and
interest-free and will be made by the Company without regard to Indemnitee’s
ability to repay the Expense Advance; provided, however, that an Expense Advance
requested by Indemnitee in connection with and prior to the disposition of a
Proceeding arising from Indemnitee’s status as an officer or director of the
Company (but not in any other capacity in which Indemnitee may have rendered
services to the Company) will be made only upon delivery to the Company of (i) a
written affirmation by Indemnitee of such Indemnitee’s good faith belief that
Indemnitee has met the standard of conduct necessary for indemnification under
the Delaware General Corporation Law, and (ii) a written undertaking
(hereinafter an “Undertaking”) by Indemnitee to repay such Expense Advance if it
is ultimately determined by a final decision by a court or arbitrator, as
applicable, from which there is no further right to appeal, that Indemnitee has
not met the standard of conduct necessary for indemnification under the Delaware
General Corporation Law, or is not entitled to be indemnified for such Expenses
under the Certificate of Incorporation, Bylaws, the Delaware General Corporation
Law, this Agreement or otherwise.

(b) Indemnitee will not be entitled to any Expense Advance in connection with
any of the matters for which indemnity is excluded pursuant to Section 4.

(c) An Expense Advance pursuant to Section 8(a) hereof will be made within ten
business days after the receipt by the Company of a written statement or
statements from Indemnitee requesting such Expense Advance (which statement or
statements will include, if requested by the Company, reasonable detail
underlying the Expenses for which the Expense Advance is requested), whether
such request is made prior to or after final disposition of such Proceeding.
Such request must be accompanied by all information required by Section 8(a),
including but not limited to the Undertaking.

(d) For purposes of this Section 8, “Expenses” means all attorneys’ fees,
disbursements and retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, fax transmission charges, secretarial services,
delivery service fees and all other disbursements or expenses paid or incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding, or in connection with seeking indemnification or enforcing a
right to an Expense Advance under this Agreement, as well as any expenses paid
or incurred in connection with any

 

5



--------------------------------------------------------------------------------

appeal resulting from any Proceeding, including the premium, security for and
other costs relating to any appeal bond or its equivalent. “Expenses,” however,
will not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

9. Reliance. The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on the Company hereby in
order to induce Indemnitee to serve and/or continue to serve the Company, and
acknowledges that Indemnitee is relying upon this Agreement in continuing to
serve in such capacity.

10. Severability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable under applicable federal or
state law or for any other reason, such invalidity or unenforceability shall not
affect the validity or enforceability of the other provisions hereof.

11. Governing Law; Binding Effect; Amendment; Notice.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Delaware without effect to its conflict of law provisions,
except to the extent that the provisions of the Sarbanes-Oxley Act of 2002 and
other federal laws preempt the applicable state law to the enforceability or
interpretation of this Agreement.

(b) This Agreement shall be binding upon Indemnitee and upon the Company, its
successors and assigns, and shall inure to the benefit of Indemnitee, his or her
heirs, personal representatives and assigns and to the benefit of the Company,
its successors and assigns.

(c) No amendment or modification of this Agreement (including any retroactive or
prospective amendment) shall be effective unless in writing signed by both
parties hereto. The termination or cancellation of this Agreement shall not be
effective unless terminated in accordance with Section 5 hereof or terminated or
cancelled in a writing signed by both parties hereto.

(d) Any notice required to be given hereunder shall be deemed given when
deposited with the United States Postal Service, postage prepaid, addressed to
the person to receive notice at its address below, or such other address as may
have theretofore been specified by such person in a notice pursuant hereto, or
delivered in person to that person (or an executive officer thereof in the case
of the Company).

12. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration, in
Birmingham, Alabama, in accordance with the Commercial Arbitration rules of the
American Arbitration Association, except that the arbitrator(s) shall be
required to be familiar with the laws of the State of Delaware as they relate to
this Agreement. Judgment upon the award rendered by the Arbitrator(s) may be
entered in any court having jurisdiction thereof.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

NATIONAL COMMERCE CORPORATION (the “Company”) By:

 

Name

 

Its:

 

Address for Notice: National Commerce Corporation 813 Shades Creek Parkway,
Suite 100 Birmingham, Alabama 35209 Attn: Corporate Secretary INDEMNITEE

 

Signature

 

Print Name Address for Notice:

 

 

 

 

7